

116 SRES 702 ATS: Designating September 2020 as “National Prostate Cancer Awareness Month”.
U.S. Senate
2020-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 702IN THE SENATE OF THE UNITED STATESSeptember 17, 2020Mr. Menendez (for himself, Mr. Crapo, Mr. Wyden, Mr. Markey, Mr. Cardin, Mr. King, Mr. Blumenthal, Mr. Van Hollen, Mr. Coons, Mr. Booker, Mr. Hawley, and Mrs. Capito) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating September 2020 as National Prostate Cancer Awareness Month.Whereas more than 3,100,000 men in the United States are living with prostate cancer;Whereas 1 in 9 men in the United States will be diagnosed with prostate cancer in their lifetimes and 1 in 41 men in the United States will die from prostate cancer;Whereas prostate cancer is the most commonly diagnosed non-skin cancer and the second-leading cause of cancer-related deaths among men in the United States;Whereas the American Cancer Society estimates that, in 2020, 191,930 men will be diagnosed with, and more than 33,330 men will die of, prostate cancer;Whereas 40.9 percent of newly diagnosed prostate cancer cases occur in men under the age of 65;Whereas the odds of developing prostate cancer rise rapidly after age 50;Whereas African-American men suffer from a prostate cancer incidence rate that is significantly higher than that of White men and have more than double the prostate cancer mortality rate than that of White men;Whereas having a father or brother with prostate cancer more than doubles the risk of a man developing prostate cancer, with a higher risk for men who have a brother with the disease and the highest risk for men with several affected relatives;Whereas screening by a digital rectal examination and a prostate-specific antigen blood test can detect the disease at the earlier, more treatable stages, which could increase the chances of survival for more than 5 years to nearly 100 percent;Whereas only 31 percent of men survive more than 5 years if diagnosed with prostate cancer after the cancer has metastasized;Whereas there are typically no noticeable symptoms of prostate cancer in the early stages, making appropriate screening critical;Whereas, in fiscal year 2020, the Director of the National Institutes of Health will support approximately $287,000,000 in research projects focused specifically on prostate cancer;Whereas, in fiscal year 2020, Congress appropriated $110,000,000 for the Prostate Cancer Research Program of the Department of Defense;Whereas ongoing research promises further improvements in prostate cancer prevention, early detection, and treatment; andWhereas educating people in the United States, including health care providers, about prostate cancer and early detection strategies is crucial to saving the lives of men and preserving and protecting families: Now, therefore, be itThat the Senate—(1)designates September 2020 as National Prostate Cancer Awareness Month;(2)declares that steps should be taken—(A)to raise awareness about the importance of screening methods for, and treatment of, prostate cancer;(B)to encourage research—(i)to improve screening and treatment for prostate cancer;(ii)to discover the causes of prostate cancer; and(iii)to develop a cure for prostate cancer; and(C)to continue to consider ways to improve access to, and the quality of, health care services for detecting and treating prostate cancer; and(3)calls on the people of the United States, interest groups, and affected persons—(A)to promote awareness of prostate cancer;(B)to take an active role in the fight to end the devastating effects of prostate cancer on individuals, families, and the economy; and(C)to observe National Prostate Cancer Awareness Month with appropriate ceremonies and activities. 